Citation Nr: 0527027	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral deafness, nerve-type. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1953 to 
December 1954.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that in pertinent part denied a 
compensable rating for "deafness, nerve type."  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2004) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case the veteran has sought the highest evaluation 
for service connected disabilities, and there is evidence 
that he stopped working in 1992.  Although it appears that he 
retired, he has reported that his service-connected 
disabilities caused on the job difficulties.  His inferred 
claim for a total rating based on individual unemployability 
is referred to the RO for initial adjudication.

In September 2004, the Board remanded the case for additional 
development, including another audiometry evaluation.  



FINDING OF FACT

The veteran has no worse than level III hearing loss in the 
right ear and no worse than level II hearing loss in the left 
ear.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, and Part 4, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided a rating decision, a statement of the case, 
supplemental statements of the case, and a VCAA notice letter 
sent in September 2004.  The Board provided additional 
information in its remand.  These documents provided notice 
of the law and governing regulations as well as the reasons 
for the determination made regarding his claim.  They thereby 
served to tell him of the evidence needed to substantiate the 
claim.  

The VCAA letter also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The September 2004 letter specifically 
told him to submit relevant evidence in his possession and 
asked him to authorize release of a private audiogram.  He 
did not execute a release form; therefore, VA could not 
obtain a private audiogram that he had testified concerning. 

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant, and even that defective VCAA 
notice can be remedied by ensuring that notice was provided 
after the initial denial.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 123-4 (2005).  The veteran was not prejudiced by 
delayed notice in this case because he did not report or 
submit any evidence to substantiate his claim after the 
notice was provided.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims file.  All identified 
evidence has been accounted for and the veteran's 
representative has submitted written argument.  38 U.S.C.A. 
§ 5103A(b)-(d) (West 2002).

Background

The claims file reflects that VA evaluated the veteran for 
bilateral hearing loss in July 1956.  The diagnosis was 
deafness, nerve-type, bilateral, with tinnitus, due to 
acoustic trauma.  

In August 1956, the RO notified the veteran that service 
connection was established for "an ear condition" without 
specifying whether the decision established service 
connection for hearing loss and, if so, whether unilateral or 
bilateral.  A noncompensable rating was assigned under 
Diagnostic Code 6297.

In June 2001, the veteran requested an increased rating for 
bilateral hearing loss.  He reported worsening hearing.  

Upon VA authorized audiological evaluation in November 2001, 
pure tone thresholds, in decibels, were as follows (ANSI):



HERTZ



1000
2000
3000
4000
RIGHT
30
50
75
70
LEFT
25
65
80
75

Average pure tone thresholds were 56, right ear, and 61, left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and 92 percent in the left 
ear.  The relevant diagnosis was bilateral severe high 
frequency sensorineural hearing loss.

The veteran submitted a January 2002 private audiometry 
evaluation from Puget Sound Hearing Aid & Audiology 
reflecting an impression of bilateral hearing loss.  

VA outpatient treatment reports reflect that the veteran has 
received hearing amplification aids.  A June 2001 report 
notes that a VA audiogram resulted in an assessment of mild 
to severe high frequency sensorineural hearing loss, 
bilaterally, with excellent speech discrimination.

Upon VA authorized audiological evaluation in May 2002, pure 
tone thresholds, in decibels, were as follows (ANSI):



HERTZ



1000
2000
3000
4000
RIGHT
35
60
85
75
LEFT
30
65
85
75

Average pure tone thresholds were 64, right ear, and 64, left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and 94 percent in the left 
ear.  The relevant diagnosis was bilateral mild to severe 
sensorineural hearing loss.

In October 2002, the veteran submitted a private audiogram 
that reflects severe hearing loss at 2,000, 3000, and 4,000 
Hertz, bilaterally. 

Upon VA authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, were as follows (ANSI):



HERTZ



1000
2000
3000
4000
RIGHT
40
65
85
80
LEFT
35
75
90
80

Average pure tone thresholds were 68, right ear, and 70, left 
ear.  Speech recognition ability was 94 percent in each ear.  
The relevant diagnosis was mild to severe sensorineural 
hearing loss, right ear, and mild to profound sensorineural 
hearing loss, left ear.

In April 2004, the veteran testified before the undersigned 
that during his working career he sacrificed a higher paying 
position at Boeing Aircraft Company to remain in a lower 
noise area, due to his hearing loss.  He testified that he 
was no longer working and that he was currently retired from 
37 1/2 years of employment with Boeing.  He testified that in 
July 2003 he underwent private audiometry evaluation at Sound 
of Living Hearing Center.  He had difficulty hearing voices 
much of the time and often missed out on conversations. 

Upon VA audiological evaluation in March 2005, pure tone 
thresholds, in decibels, were as follows (ANSI):



HERTZ



1000
2000
3000
4000
RIGHT
35
60
90
85
LEFT
30
55
85
80

Average pure tone thresholds were 68, right ear, and 63, left 
ear.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and 92 percent in the left 
ear.  The relevant diagnosis was mild to profound combined 
sensorineural hearing loss, right ear; and, mild to severe 
sensorineural hearing loss, left ear.

In August 2004, the veteran, through his representative, 
requested an extraschedular rating for bilateral hearing 
loss.  He reported that bilateral hearing loss had profoundly 
affected his life.  

Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (hereinafter referred to as 
the Rating Schedule), 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §§ 3.102, 4.3 (2004).

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2004).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected bilateral hearing loss disability.

In a claim for increase, however, the most recent evidence is 
given precedence over past examinations, because it is the 
current level of disability that is of primary importance.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At no time during the appeal period has audiometry 
demonstrated a pure tone threshold of 55 decibels or more in 
all four frequencies in either ear; nor has a pure tone 
threshold of 30 decibels, or less, at 1000 Hertz coupled with 
70 decibels, or more, at 2000 Hertz been found.  Thus, 
neither ear is entitled to consideration under 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment.  

The relevant medical evidence consists of four VA audiometry 
evaluations, two private examinations, and the veteran's 
testimony, claims, and assertions.  The private examination 
reports are difficult to interpret, as they do not present 
the hearing thresholds in a table format (line graphs are 
presented) nor do they report the results of speech 
recognition ability testing with quiet background.  
Therefore, they will not be used.  

None of the four VA audiometry reports reflects hearing worse 
than Level III in the right ear (shown in March 2005), or 
Level II hearing in the left ear (also shown in March 2005).  
Hearing levels are determined simply by applying the 
audiometry test results to Table VI.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The private audiogram is not shown 
to have been conducted in accordance with the requirements of 
38 C.F.R. § 4.85.  For instance, there is no showing that the 
Maryland CNC list was used.  In any event, the speech 
reception thresholds shown on that examination were 
consistent with those reported on the VA examinations. 

Applying hearing levels to Table VII results in the 
assignment of a noncompensable evaluation for bilateral 
hearing loss.  Thus, assignment of a compensable evaluation 
for bilateral hearing loss is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim for a compensable rating for 
bilateral hearing loss is denied.  

38 C.F.R. § 3.321(b) (2004) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the veteran has reported significant difficulty 
on the job, namely, that his hearing loss caused him to avoid 
management positions.  The record shows that the veteran 
retired from employment in 1992.  The hearing loss, 
therefore, could not cause marked interference with current 
employment.  The hearing loss has not required any recent 
periods of hospitalization.  Referral for consideration of an 
extraschedular rating is not warranted, because the bilateral 
hearing loss has not been shown to cause such difficulties as 
marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

Entitlement to an increased (compensable) rating for 
deafness, nerve-type, is denied. 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


